                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


  ELROY LADELL RICHMAN,                           )
                                                  )
            Plaintiff,                            )
                                                  )        Case No. 2:19-cv-2133-JPM-jay
  v.                                              )
                                                  )
  UNITED STATES VETERANS AFFAIRS                  )
  and U.S. GOVERNMENT,                            )
                                                  )
            Defendants.                           )




 ORDER ADOPTING REPORT AND RECOMMENDATION; ORDER OF DISMISSAL



       Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge Jon A.

York on April 11, 2019. (ECF No. 10.) In the Report and Recommendation, the Magistrate Judge

recommends that Plaintiff’s Complaint be dismissed in its entirety, pursuant to 28 U.S.C. §

1915(e)(2) and Federal Rule of Civil Procedure 12(b)(1) because Plaintiff’s allegations are “clearly

baseless, and totally implausible.” (Id.)


        “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2). Plaintiff has not filed any objections to the Report and Recommendation,

and the time for filing objections expired on April 25, 2019. See Fed. R. Civ. P. 5(b)(2), 6(d),

72(b)(2).
       “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee note.      On clear-error review of the Magistrate Judge’s Report and

Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

Accordingly, the case is DISMISSED WITH PREJUDICE.


       IT IS SO ORDERED, this 7th day of August, 2019.

                                                       /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
